     Case 3:19-cv-00576-MMD-WGC Document 30 Filed 10/05/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      JERMAINE JAMAICA CAMPBELL, SR.,                  Case No. 3:19-cv-00576-MMD-WGC

7                                   Petitioner,                       ORDER

8             v.

9      WARDEN RUSSELL, et al.,

10                              Respondents.

11

12           In this habeas corpus action, Petitioner Jermaine Jamaica Campbell, Sr.,

13    represented by appointed counsel, filed an amended petition for writ of habeas corpus

14    and several supporting exhibits on September 21, 2020. (ECF Nos. 25, 26, 27.)

15           On September 21, 2020, Petitioner also filed a motion for leave to file exhibits

16    under seal (ECF No. 28). On October 5, 2020, Respondents filed a notice (ECF No. 29)

17    stating that they do not oppose Petitioner’s motion. The exhibit that Petitioner seeks to

18    file under seal—his Exhibit 6 (ECF No. 27-1)—contains medical records. There is a strong

19    presumption in favor of public access to judicial filings and documents. See Nixon v.

20    Warner Communication, Inc., 435 U.S. 589, 597 (1978); see also Kamakana v. City and

21    County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). However, a federal court has

22    inherent power over its own records and files, and access may be denied where the court

23    determines that the documents may be used for “improper purposes.” Nixon, 435 U.S. at

24    598; Kamakana, 447 F.3d at 1179. The Court finds that there is good cause for

25    Petitioner’s Exhibit 6 (ECF No. 27-1) to be filed under seal.

26    ///

27    ///

28    ///
     Case 3:19-cv-00576-MMD-WGC Document 30 Filed 10/05/20 Page 2 of 2


1           It is therefore ordered that Petitioner’s motion for leave to file exhibits under seal

2     (ECF No. 28) is granted. As the subject exhibit—Petitioner’s Exhibit 6—has already

3     been filed under seal (ECF No. 27), no further action is necessary in this regard.

4           DATED THIS 5th day of October 2020.

5

6
                                                MIRANDA M. DU
7                                               CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
